Case 18-62370-wlh      Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07              Desc Imaged
                             Certificate of Notice Page 1 of 7




       IT IS ORDERED as set forth below:



       Date: January 11, 2021
                                              _____________________________________
                                                         Wendy L. Hagenau
                                                    U.S. Bankruptcy Court Judge

   _______________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

    IN RE:                                        :          CASE NO. 18-62370-WLH
                                                  :
    CONNIE SANDERS,                               :          CHAPTER       7
                                                  :
             Debtor.                              :

    ORDER APPROVING SETTLEMENT UNDER RULE 9019 OF THE FEDERAL RULES
                       OF BANKRUPTCY PROCEDURE

             On December 11, 2020, S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the

    bankruptcy estate (the “Bankruptcy Estate”) of Connie Sanders (“Debtor”), filed his Motion

    for Order Authorizing Settlement under Rule 9019 of the Federal Rules of Bankruptcy Procedure

    [Doc. No. 68] (the “Motion”), seeking an order approving a settlement agreement (the

    “Settlement Agreement”) between Trustee, Debtor, Deene J. Sanders (“Mr. Sanders”); S&S

    Commercial Contractors, Inc. (“S&S); 21st Century Enterprises, Inc. (“21st Century”); CD

    Sanders Enterprises, Ltd. (“CD Sanders”); Sanders Enterprises Inc. (“Sanders Inc.” and with

    Mr. Sanders, Debtor, S&S, 21st Century, and CD Sanders, the “Sanders Parties”); King III

    SBW, LLC (“King III”); Mighty Oak Group, LLC (“Mighty Oak”); KMMP Homes, LLC

    (“KMMP”); William Brannen, Jr. (“Mr. Brannen”); and Kathy Pecora (“Ms. Pecora” and with


    16039712v1
Case 18-62370-wlh       Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07                 Desc Imaged
                              Certificate of Notice Page 2 of 7



    King III, Mighty Oak, KMMP, and Mr. Brannen, the “Cobb County Parties”; and with Trustee,

    Mr. Sanders, Debtor, S&S, 21st Century, CD Sanders, Sanders Inc., King III, Mighty Oak,

    KMMP, and Mr. Brannen, the “Parties”), to certain Disputes1 regarding $450,000.00 that is in

    the registry of the Superior Court of Cobb County, State of Georgia related to certain lawsuit

    pending in that court (Civil Action File No. 15-1-1531) (the “Cobb County Lawsuit”) and the

    avoidability of a certain Assignment by S&S to CD Sanders. More particularly, under the terms

    of the Settlement Agreement, inter alia,2 after the Settlement Approval Order becomes final, Mr.

    Sanders shall pay a total of $24,500.00 (the “$24,500.00 Settlement Funds”) in good funds to

    Trustee. In addition, within ten (10) business days of the Settlement Approval Order becoming a

    final order, Trustee, Mr. Sanders, S&S, Mr. Brannen, King III, Mighty Oak, and any other Party

    deemed necessary, shall file a motion in the Cobb County Lawsuit, requesting that the Superior

    Court of Cobb County enter an order directing the Clerk of Court for the Superior Court of Cobb

    County to distribute the Registry Funds, as follows: (a) $25,500.00 of the Registry Funds shall be

    paid to Trustee for the benefit of the Bankruptcy Estate (the “$25,500.00 Registry Funds”) (for

    the avoidance of doubt, the Parties stipulate and agree that the $25,500.00 Registry Funds shall

    be free and clear of any liens, claims, or interests, including any exemption asserted by or on

    behalf of Debtor, and be available for Trustee to distribute in accordance with the Bankruptcy

    Code); and (b) the Remaining Registry Funds, in the approximate amount of $424,500.00, shall

    be paid to Mighty Oak, King III, Mr. Brannen, and Ms. Pecora to be divided as Mighty Oak,



    1
          Capitalized terms not defined in this Order shall have the meanings ascribed to them in
    the Motion.
    2
           The following is a summary of the Settlement Agreement and is not intended to be
    comprehensive. To the extent that anything in this summary is contrary to the terms of the
    Settlement Agreement, the Settlement Agreement controls.


    16039712v1
Case 18-62370-wlh        Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07                  Desc Imaged
                               Certificate of Notice Page 3 of 7



    King III, Mr. Brannen, and Ms. Pecora deem appropriate. Finally, the Parties grant broad and

    general releases to one another; provided, however, that neither the Bankruptcy Estate nor

    Trustee is providing Debtor a release. The complete terms of the Settlement Agreement are set

    forth in Exhibit “A” to the Motion.

            Also on December 11, 2020, Trustee filed Notice of Pleading, Deadline to Object, and

    for Hearing [Doc. No. 69] (the “Notice”) regarding the Motion, in accordance with General

    Order No. 24-2018. Counsel for Trustee certifies that he served the Notice on all requisite

    parties in interest on December 11, 2020. [Doc. No. 70].

            The Notice provided notice of the opportunity to object and for hearing pursuant to the

    procedures in General Order No. 24-2018. No objection to the Motion was filed prior to the

    objection deadline provided in the Notice.

            The Court having considered the Motion and all other matters of record, including the

    lack of objection to the relief requested in the Motion, and, based on the forgoing, finding that no

    further notice or hearing is necessary; and, the Court having found that good cause exists to grant

    the relief requested in the Motion, it is hereby

            ORDERED that the Motion is GRANTED: the Settlement Agreement is approved and

    its terms are incorporated herein. It is further

            ORDERED that the Parties may take any other actions necessary to effectuate the terms

    of the Settlement Agreement. It is further

            ORDERED that this Court retains jurisdiction to (i) interpret, implement, and enforce

    this Order, (ii) resolve any disputes regarding or concerning the Settlement Agreement, and (iii)




    16039712v1
Case 18-62370-wlh       Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07                Desc Imaged
                              Certificate of Notice Page 4 of 7



    enter such other and further orders as may be necessary, just, or proper as an aid to enforcement

    or implementation of this Order.

                                        [END OF DOCUMENT]

    Order prepared and presented by:

    ARNALL GOLDEN GREGORY LLP
    Attorneys for Trustee

    By:/s/ Michael J. Bargar
        Michael J. Bargar
        Georgia Bar No. 645709
    171 17th Street, N.W., Suite 2100
    Atlanta, Georgia 30363
    Telephone: (404) 873-7030
    Email: michael.bargar@agg.com

    Identification of entities to be served:

    Office of the United States Trustee
    362 Richard B. Russell Federal Building
    75 Ted Turner Drive, SW
    Atlanta, GA 30303

    S. Gregory Hays
    Hays Financial Consulting, LLC
    Suite 555
    2964 Peachtree Road
    Atlanta, GA 30305

    T. Owen Farist
    GDCR
    49 Atlanta Street
    Marietta, GA 30060

    Ian Falcone
    The Falcone Law Firm, P.C.
    363 Lawrence Street
    Marietta, GA 30060




    16039712v1
Case 18-62370-wlh     Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07   Desc Imaged
                            Certificate of Notice Page 5 of 7



    Will B. Geer
    Wiggam & Geer, LLC
    50 Hurt Plaza, SE
    Suite 1150
    Atlanta, GA 30303

    Mighty Oak Group, LLC
    c/o Marcus Whitesides
    1880 West Oak Parkway, Ste 103
    Marietta, GA 30062

    Connie Sanders
    1196 Lincoln Drive
    Marietta, GA 30066

    Michael J. Bargar
    Arnall Golden Gregory LLP
    171 17th Street, NW, Suite 2100
    Atlanta, GA 30363




    16039712v1
       Case 18-62370-wlh                      Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07                                            Desc Imaged
                                                    Certificate of Notice Page 6 of 7
                                                                United States Bankruptcy Court
                                                                 Northern District of Georgia
In re:                                                                                                                  Case No. 18-62370-wlh
Connie Sanders                                                                                                          Chapter 7
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 113E-9                                                   User: cdp                                                                   Page 1 of 2
Date Rcvd: Jan 11, 2021                                                Form ID: pdf617                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 13, 2021:
Recip ID                   Recipient Name and Address
db                     +   Connie Sanders, 1196 Lincoln Drive, Marietta, GA 30066-2832
                       +   Mighty Oak Group, LLC, c/o Marcus Whitesides, 1880 West Oak Parkway, Ste 103, Marietta, GA 30062-2274
                       +   T. Owen Farist, GDCR, 49 Atlanta Street, Marietta, GA 30060-1977
                       +   Will B. Geer, Wiggam & Geer, LLC, 50 Hurt Plaza, SE, Ste 1150, Atlanta, GA 30303-2958

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 13, 2021                                             Signature:           /s/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 11, 2021 at the address(es) listed
below:
Name                                  Email Address
Ian M. Falcone
                                      on behalf of Debtor Connie Sanders legalassistant@falconefirm.com

Michael J. Bargar
                                      on behalf of Trustee S. Gregory Hays michael.bargar@agg.com carol.stewart@agg.com

Office of the United States Trustee
                                      ustpregion21.at.ecf@usdoj.gov

S. Gregory Hays
                                      ghays@haysconsulting.net saskue@haysconsulting.net;GA32@ecfcbis.com

Todd E. Hatcher
     Case 18-62370-wlh            Doc 72 Filed 01/13/21 Entered 01/14/21 01:21:07                Desc Imaged
                                        Certificate of Notice Page 7 of 7
District/off: 113E-9                                     User: cdp                                    Page 2 of 2
Date Rcvd: Jan 11, 2021                                  Form ID: pdf617                             Total Noticed: 4
                          on behalf of Creditor King III SBW LLC thatcher@gregorydoylefirm.com


TOTAL: 5
